Citation Nr: 1749692	
Decision Date: 11/02/17    Archive Date: 11/13/17

DOCKET NO.  16-46 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation under 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Robert C. Chisholm, Esq.


ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 


INTRODUCTION

The Veteran had active military service from August 1966 to August 1970.  He died in June 2013.  The Appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, which denied service connection for the cause of the Veteran's death.  Jurisdiction was later transferred to the RO in Detroit, Michigan.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran died in June 2013.  The death certificate lists the immediate causes of death as diffuse large B-cell lymphoma and chronic lymphocytic leukemia.

2.  The Veteran was exposed to herbicides while serving in Thailand during the Vietnam era.

3.  The Veteran's fatal lymphoma and leukemia are presumed to be related to his exposure to herbicide agents during his active military service in Thailand.



CONCLUSIONS OF LAW

1.  The criteria for service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. §§ 1110, 1131, 1310, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309(e), 3.312 (2016).

2.  The claim of entitlement to DIC benefits pursuant to 38 U.S.C.A. § 1318 is moot.  38 U.S.C.A. § 1318 (West 2014); 38 C.F.R. § 3.22 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Rules and Regulations

A surviving spouse of a qualifying veteran who died as a result of a service-connected disability is entitled to receive dependency and indemnity compensation.  38 U.S.C.A. §1310; 38 C.F.R. § 3.312.

To warrant service connection for the cause of the Veteran's death, the evidence must show that a service-connected disability was either a principal or a contributory cause of death.  A disability will be considered the principal cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  A disability will be considered a contributory cause of death when it contributed substantially or materially to death, combined to cause death, or aided or lent assistance to the production of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

A service-connected disability is one that was incurred in or aggravated during active service, or may be presumed to have been incurred during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (a).  Consistent with this framework, service connection is warranted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain diseases, including large B-cell lymphoma and chronic lymphocytic leukemia, associated with exposure to herbicide agents, will be presumed to have been incurred in service even though there is no evidence of that disease during the period of service at issue.  38 U.S.C.A. § 1116(a) (West 2014); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2016).

The Appellant has claimed that the Veteran was exposed to herbicides while stationed in Thailand.  VA procedures for verifying exposure to herbicides in Thailand during the Vietnam Era are detailed in the VA Adjudication Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C ("M21-1MR").  VA has determined that there was significant use of herbicides on the fenced-in perimeters of military bases in Thailand intended to eliminate vegetation and ground cover for base security purposes as evidenced in a declassified Vietnam era Department of Defense document titled "Project CHECO Southeast Asia Report: Base Defense in Thailand" (Project CHECO Report).  Special consideration of herbicide exposure on a facts-found or direct basis should be extended to those Veterans whose duties placed them on or near the perimeters of Thailand military bases.  This allows for presumptive service connection of the diseases associated with herbicide exposure.  The majority of troops in Thailand during the Vietnam Era were stationed at the Royal Thai Air Force Bases of U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, and Don Muang.  If a veteran served on one of these air bases as a security policeman, security patrol dog handler, member of a security police squadron, or otherwise served near the air base perimeter, as shown by MOS (military occupational specialty), performance evaluations, or other credible evidence, then herbicide exposure should be acknowledged on a facts-found or direct basis.  However, this applies only during the Vietnam Era, from February 28, 1961, to May 7, 1975.  See M21-1MR, Part IV, Subpart ii, Chapter 1, Section H.5.b.

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded to the claimant.

Factual Background and Analysis

In this case, the Appellant was married to the Veteran at the time of his death in June 2013.  The death certificate lists the immediate cause of his death as diffuse large B-cell lymphoma and chronic lymphocytic leukemia.

The Veteran served in Thailand during the Vietnam Era.  The record, at the time of the Veteran's death, does not reflect that he was service connected for any disability which was the immediate cause or contributory factor to his death.  Notwithstanding, the Appellant asserts that the Veteran was exposed to herbicides during service and that his fatal lymphoma and chronic lymphocytic leukemia should be presumed connected to service.  Given that the Veteran was not service connected for any disability, it is necessary to determine whether service connection is warranted for the disability that caused his death.

The Veteran's personnel records reflect that he served in Thailand during the Vietnam Era.  During his service in Thailand, he was stationed at Takhli Royal Thai Air Force Base and his military operation specialty (MOS) was electronic warfare repairman.  During a November 2015 Decision Review Officer hearing, the Appellant's representative argued that due to the Veteran's MOS, he worked daily on the flight line which is in close proximity to the perimeter.  The Appellant's representative submitted maps and photos showing the proximity of the flight line and barracks to the perimeter. 

The evidence of record clearly establishes that the Veteran had service at one of the designated Thailand military bases.  He also served on active duty for a period of the Vietnam era during which VA has acknowledged that herbicides were used near those air base perimeters in Thailand.  The Board takes notice of the flight line, on which the Veteran worked at least part of his time in Thailand, was located near the perimeter of the base.  

In light of the above evidence, the Board finds that the Veteran had service in Takhli, Thailand, and his duties required him to cross and/or work in close proximity to the perimeter of the base.  As such, he is presumed to have been exposed to herbicides.  Furthermore, the Board finds that the causes of the Veteran's death were diffuse large B-cell lymphoma and chronic lymphocytic leukemia, which are presumed to have been incurred as the result of his exposure to herbicides in Thailand.  Accordingly, service connection for the cause of the Veteran's death is granted.

Because the Board has granted entitlement to service connection for the cause of the Veteran's death, the remaining claim of entitlement to DIC benefits under 38 U.S.C.A. § 1318 has been rendered moot.  As such, the claim is dismissed.   





	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for the cause of the Veteran's death is granted.

The issue of entitlement to DIC under 38 U.S.C.A. § 1318 is dismissed.



____________________________________________
Donnie R. Hachey
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


